               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

PAULA JACKSON,

     Plaintiff,

v.                                  CIVIL ACTION NO. 1:18-01022


ACTING WARDEN SAAD,

     Defendant.


                   MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation (“PF&R”) on November

28, 2018, in which he recommended that the district court deny

plaintiff’s petition under 28 U.S.C. § 2241, deny plaintiff’s

“Motion for Temporary Removal of Petitioner’s Request for Jail

Time Credit”, and remove the matter from the court’s docket.

       In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.    The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.    Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).
       Plaintiff sought an extension of time to file objections

to the PF&R.   (ECF No. 12).   The court granted plaintiff’s motion

for an extension, giving her until January 17, 2019, to file

objections.    (ECF No. 13).   Rather than file objections,

plaintiff filed a “Reply to Order of December 27, 2018" in which

she requests additional time to file objections.    (ECF No. 14).

       Magistrate Judge Aboulhosn recommended the denial of

plaintiff’s § 2241 petition based upon her failure to exhaust

administrative remedies.   Notwithstanding his recommendation

based upon exhaustion, Magistrate Judge Aboulhosn nevertheless

addressed the merits of plaintiff’s claim and concluded that she

was not entitled to any additional prior custody credit.

       Jackson has readily acknowledged that she failed to

exhaust her administrative remedies prior to filing this lawsuit.

She maintains, however, that she has attempted to exhaust those

remedies while this lawsuit has been pending.    Her requests for

extensions of time to respond to the PF&R have mentioned that she

is awaiting a response from the General Counsel.    In her latest

filing, Jackson essentially asks the court to put this case “on

hold” pending her completion of the administrative remedy

process.

       As Magistrate Judge Aboulhosn noted in his PF&R,

administrative remedies are to be exhausted prior to filing suit.




                                   2
See ECF No. 11 at p.8.   Exhaustion of administrative remedies

serves several important purposes.   As one court explained:

       By delaying judicial intervention and requiring
       compliance with administrative procedures, courts
       promote two main purposes. First, exhaustion
       protects “executive and administrative autonomy.”
       McKart v. United States, 395 U.S. 185, 194 (1969);
       see also McCarthy v. Madigan, 503 U.S. 140, 144-45
       (1992). Because Congress delegated authority to
       the agency, not the courts, the agency should have
       primary responsibility for its own program; the
       courts should ordinarily not intervene unless the
       agency has completed its review or has clearly
       exceeded its jurisdiction. McCarthy, 503 U.S. at
       145. By reviewing the case, the administrative
       agency has the opportunity to exercise its
       discretionary power and apply its unique
       expertise. Id. Exhaustion also allows the agency
       to correct its own mistakes involving the programs
       it administers before the petitioner hales it into
       federal court. Id. Furthermore, exhaustion
       discourages the disregard of administrative
       procedures and the “frequent and deliberate
       flouting of administrative processes” which weaken
       the agency’s effectiveness. Id. (quoting McKart,
       395 U.S. at 195).

       Exhaustion of administrative remedies also
       promotes judicial efficiency. When an agency may
       correct its own errors, judicial controversies may
       be mooted and piecemeal appeals are frequently
       avoided, thus conserving scarce judicial
       resources. Id. Even where judicial review is
       warranted, the prescribed administrative procedure
       generally produces a useful factual record for
       subsequent judicial review. Id.

Reeder v. Phillips, Civ. Action No. 1:07CV138, 2008 WL 2434003,

*2 (N.D.W. Va. June 12, 2008); see also Morales-Herrera v. Owen,

Civil Action No. 6:12-825-RBH, 2002 WL 34729276, *1 (D.S.C. Oct.

26, 2002) (“It is well-settled that a federal prisoner is



                                 3
required to exhaust his administrative remedies within the BOP

before filing an action pursuant to § 2241.”).

       The rationale underlying the exhaustion requirement is

borne out in the instant case.   Jackson filed her petition and

the magistrate judge directed the defendant to respond.

Defendant responded, pointing out Jackson’s failure to exhaust.

Jackson’s efforts since then have been directed solely at staying

this case pending completion of the administrative process.

Plaintiff has not even attempted to address the other problems

with her case as explained in the PF&R.   It is an inefficient use

of judicial resources to allow this case to languish while

Jackson attempts to address only one of the grounds for denial of

habeas relief identified by Magistrate Judge Aboulhosn.

       Furthermore, the alleged lack of response from the

General Counsel should not have been an impediment to plaintiff

filing objections in this matter.    Indeed, the BOP’s regulations

provide guidance for an inmate who does not receive a response at

any level of the administrative remedy program.

            The BOP’s administrative remedy program
       contemplates such a scenario per the following
       regulation: “If the inmate does not receive a
       response within the time allotted for reply,
       including extension, the inmate may consider the
       absence of a response to be a denial at that
       level.” 28 C.F.R. § 542.18. Thus, the warden’s
       alleged failure to respond constitutes a denial,
       and if Petitioner is dissatisfied, he must still
       pursue the next two levels of administrative
       review by appealing to the appropriate regional


                                 4
         director, and if necessary, to the general
         counsel. See 28 C.F.R. §§ 542.14 and 542.15.

Taylor v. Warden, Satellite Prison Camp at Edgefield, South

Carolina, Civil Action No.: 2:16-cv-01826-RBH, 2017 WL 359497, *3

(D.S.C. Jan. 25, 2017) (dismissing § 2241 petition for failure to

exhaust) (internal footnote admitted); see also Douglas v. Johns,

No. 5:09-CT-3180-FL, 2011 WL 2173627, *2 (E.D.N.C. Jun. 2, 2011)

(“Plaintiff argues that his failure to exhaust should be excused

because the Regional Office did not respond to his BP-10

Administrative Remedy Request.   (Or at least, the he never

received the BOP’s response.) . . .    [P]laintiff should have

treated the lack of response as a denial of his request, and was

obligated to appeal that denial to the next level of the

administrative process in order to completely exhaust his

remedies.”).   In this case, Jackson should have considered the

non-response of the BOP General Counsel to be a denial at that

level.

         The parties failed to file any objections to the

Magistrate Judge's Findings and Recommendation within the

requisite time period.   Having reviewed the Findings and

Recommendation filed by Magistrate Judge Aboulhosn, the court

adopts the findings and recommendations contained therein.

Accordingly, the court hereby DENIES plaintiff’s petition under

28 U.S.C. § 2241, DENIES plaintiff’s “Motion for Temporary

Removal of Petitioner’s Request for Jail Time Credit”, and

                                 5
directs the Clerk to remove this case from the court’s active

docket.

          Additionally, the court has considered whether to grant a

certificate of appealability.    See 28 U.S.C. § 2253(c).                A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”              28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).    The court concludes that the governing

standard is not satisfied in this instance.           Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff and counsel of record.

          IT IS SO ORDERED this 24th day of January, 2019.

                                   ENTER:



                                   David A. Faber
                                   Senior United States District Judge




                                  6
